 

Exhibit 10.1

COMMITMENT AGREEMENT

This COMMITMENT AGREEMENT (the “Agreement”)  is entered into as of April 13,
2016 by and among CareDx, Inc., a Delaware corporation (the “Company”),
__________ (“Shareholder”) and East West Bank.

RECITALS

A.The Company and Shareholder have entered into a Conditional Share Purchase
Agreement, dated as of December 16, 2015, as amended by the Amendment to
Conditional Share Purchase Agreement dated as of February 8, 2016 (the “Share
Purchase Agreement”).

B.Pursuant to the Share Purchase Agreement, upon the settlement and closing of
the Offer (as defined in the Share Purchase Agreement), the Company shall pay
Shareholder the Initial Cash Component and the Common Stock Component (each as
defined in the Share Purchase Agreement).

C.Appendix 1 of the Share Purchase Agreement contains certain milestones and
contingencies (the “Contingencies”) that must be achieved prior to payment of
the Contingent Cash Component (as defined in the Share Purchase Agreement).

D.The Company is conducting a private equity offering in which the Company will
sell units consisting of shares of its common stock, preferred stock and
warrants to purchase common stock on substantially the terms and conditions set
forth in Exhibit A (the “PIPE Financing”).  Preferred stock issued in the PIPE
Financing will automatically convert to common stock following stockholder
approval.  The Company also expects to conduct a subsequent additional equity
offering in which units of the same securities offered in the PIPE Financing
(assuming conversion of the preferred stock to common stock) (the “Securities”)
will be offered on equal or better terms, price and other financial conditions
as in the PIPE Financing (the “Subsequent Financing”).  The parties currently
expect that the Subsequent Financing will be open to the current shareholders of
the Company.

E.In consideration of the agreements of the Company contained in this Agreement
and as an inducement to East West Bank to consent to the closing of the Allenex
Offer, Shareholder is committing to invest at least $[    ] in the Subsequent
Financing upon request of the Company or East West Bank.

AGREEMENT

NOW, THEREFORE, the parties agree as follows:

1.Definitions and Interpretation.  Unless otherwise defined herein, all other
capitalized terms shall have the meanings given to those terms in the Share
Purchase Agreement.

2.Escrow; Investment in Subsequent Financing. Upon closing of the Offer, the
Company shall deposit on behalf of Shareholder $[   ] of the Initial Cash
Component (the “Escrow Funds”) into an escrow account with East West Bank. The
funds shall be held pursuant

 

--------------------------------------------------------------------------------

 

to an escrow agreement acceptable to the parties and East West Bank. The escrow
agreement will provide that: 

 

(a)

Upon  request of the Company, the Escrow Funds will be released to the Company
in exchange for issuance of the Securities in the Subsequent Financing.  The
Subsequent Financing is expected, but not required, to include other investors.

 

(b)

If the Company does not complete the Subsequent Financing and issue the
Securities in exchange for the Escrow Funds on or prior to July 16,  2016,  East
West Bank shall have the right to require that the Subsequent Financing be held
and the the Escrow Funds be exchanged for the Securities within seven days of
written notice from  East West Bank.

 

(c)

Escrow Funds may be released from  the escrow only (i) in exchange for
Securities in the Subsequent Financing, (ii) as provided in Section 2(d) below,
or (iii) otherwise with the written consent of East West Bank.

 

(d)

If neither the Company nor East West Bank has elected to require that the Escrow
Funds be exchanged for the Securities in the Subsequent Financing by September
30, 2016, the Escrow Funds shall promptly be released to the Shareholder.  The
rights of East West Bank described in this Section 2 shall apply as long as the
Loan Agreement between the Company and East West Bank (the “Loan Agreement”)
remains in force.

3.Conditions.  This Agreement shall be terminated and the Escrow Funds released
to Shareholder if  the following conditions are not satisfied on the date of
closing of the Allenex Offer:

(a)The Company shall have raised gross proceeds of at least $12,000,000 in the
PIPE Financing.

(b)The Shareholder, the other shareholders party to Conditional Share Purchase
Agreements, and the Company shall have entered into a share pledge agreement in
the form attached as Exhibit B to this Agreement under which more than 90
percent of the shares tendered in the Allenex Offer will be pledged in favor of
the beneficieries set out in the form pledge agreement as collateral for the
Contingent Cash Component and the shareholder loans.

(c)The Loan Agreement shall remain in force through closing of the Allenex
Offer.

4.Board Observer.  The Company shall provide Shareholder and the other parties
entering into similar commitment agreements (the “Majority Shareholders”) the
right to appoint by agreement among themselves one observer to attend the
meetings of the Company’s Board of Directors.  The observer rights shall be
subject to customary limitations and shall continue as long as the Majority
Shareholders continue to hold in aggregate at least 1,600,000 shares of Company
common stock. The Company also shall provide the Majority Shareholdes the right
to appoint by agreement among themselves one observer to attend the meetings of
the Allenex

 

--------------------------------------------------------------------------------

 

Board of Directors.  Such right shall terminate once the loans made by the
Majority Shareholders to Allenex have been repaid.  

5.Entire Agreement.  This Agreement sets forth the entire understanding of the
Parties with respect to the subject matter hereof and supersedes all prior and
understandings on the subject matter hereof made between or among the Parties.
This Agreement may not be amended or modified, nor may any of its terms be
waived, except by written instruments signed by the Company, Shareholder and
East West Bank.  

6.Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without reference to conflicts
of law rules. The parties agree that any and all disputes arising out of the
terms of this agreement, their interpretation, and any of the matters herein
released, shall be subject to arbitration in New York county, before the
judicial arbitration and mediation service (“JAMS”) under its comprehensive
arbitration rules (“JAMS rules”) and New York law. The arbitrator may grant
injunctions and other relief in such disputes. The arbitrator shall administer
and conduct any arbitration in accordance with New York law, and the arbitrator
shall apply substantive and procedural New York law to any dispute or claim,
without reference to any conflict-of-law provisions of any jurisdiction. To the
extent that the JAMS rules conflict with New York law, New York law shall take
precedence. The decision of the arbitrator shall be final, conclusive, and
binding on the parties to the arbitration. The parties agree that the prevailing
party in any arbitration shall be entitled to injunctive relief in any court of
competent jurisdiction to enforce the arbitration award. The parties to the
arbitration shall each pay half the costs and expenses of such arbitration, and
each party shall separately pay for its respective counsel fees and expenses;
provided, however, that the arbitrator shall award attorneys’ fees and costs to
the prevailing party, except as prohibited by law. The parties agree that
punitive damages shall be unavailable in arbitration. The parties hereby agree
to waive their right to have any dispute between them resolved in a court of law
by a judge or jury. Notwithstanding the foregoing, this section will not prevent
either party from seeking injunctive relief (or any other provisional remedy)
from any court having jurisdiction over the parties and the subject matter of
their dispute relating to this agreement and the agreements incorporated herein
by reference. Should any part of the arbitration agreement contained in this
paragraph conflict with any other arbitration agreement between the parties, the
parties agree that this arbitration agreement shall govern.

7.Counterpart.  This Agreement may be signed in one or more counterparts, all of
which shall be considered one and the same instrument and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties.

[Remainder of page left blank]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

CAREDX, INC.

By:

Name:

Title:

 

SHAREHOLDER

By:

Name:

Title:

 

EAST WEST BANK

By:

Name:

Title:




[Signature Page to Commitment Agreement]

--------------------------------------------------------------------------------

 

Exhibit A

TERMS OF PIPE FINANCING

 

In the PIPE Financing the Company is selling Units consisting of one share of
Company Common Stock, five shares of Series A Mandatorily Convertible Preferred
Stock and three warrants each to purchase one share of Common Stock.

The price of one Unit is $23.94.

The warrants will have a term of seven years and an exercise price of $4.98.

The terms of the PIPE Financing are otherwise set forth in the PIPE Financing
agreements in substantially the form provided to the Shareholder.  




 

--------------------------------------------------------------------------------

 

Exhibit B

SHARE PLEDGE AGREEMENT

 

 